Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 24, 2022 has been entered.
 
Claims 18-37 are pending. Claims 1-17 were previously canceled. Claims 28-34 are withdrawn from consideration as being drawn to nonelected inventions. Claims 18 and 24 are currently amended. 

The rejection of  claims 18, 25, 26 and 27 under 35 U.S.C. 102(a)(1) as being anticipated  by Higa (US 2007/0190625) is withdrawn in view of Applicant’s amendment. 

Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 18-21, 24-26 and 35 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Franke et al. (US Patent No. 5,009,671), hereinafter “Franke.”
	Regarding claims 18-21, 24-26 and 35, Franke teaches water resistant coal briquettes which are obtained by mixing finely divided coal (which reads on the active substance) with a first starchy binder (which also reads on the filler) in an amount of 0.5 to 3 wt % and with a second binder that contains molasses or fermented molasses (vinasse), i.e., cane molasses or fermented cane molasses, and water in an amount of 1 to 4 wt %, the resultant mixture is pelletized in a known way in a conventional pelletizing installation with the addition of water, and the green briquettes produced from this mixture are subjected to a heat treatment in at least two steps, whereby the green molded articles are first pretreated at 80o to 150o C. and optionally dried and then hardened at 200o to 300o C (see abstract; col. 1, lines 6-13; col. 2, lines 35-62; claim 3). Even though Franke does not explicitly disclose the fermented molasses having a viscosity of 500 to 5000 mPas as recited in claim 18, or 1000 to 4000 mPas as recited in claim 24; the fermented molasses having a solids content between 50% and 80% as recited in claim 20, the fermented molasses comprising less than 5% by weight of sugars relative to the total weight of dry extract as recited in claim 21, or the fermented molasses comprising less than 1% by weight of sugars relative to the total weight of dry extract as recited in claim 35, it would be inherent for the fermented molasses of Franke to exhibit the same properties because the same fermented molasses have been utilized. “Products of identical composition can not have mutually exclusive properties.” A  chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 II. Even if the teachings of Franke are not sufficient to anticipate the claims, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the fermented molasses of Franke to exhibit similar properties because similar, if not the same, fermented molasses have been utilized, hence, should behave similarly, i.e., have similar viscosities, solids content or sugar content.

Claims 18-22, 24-26 and 35 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tan (CN 106380359-A).
	Regarding claims 18-22, 24-26 and 35, Tan teaches a base fertilizer which comprises 20-30 pts. wt. (parts by weight) wrapping material, 10-15 pts. wt. peanut shells (which also read on the filler), 10-20 pts. wt. bio-carbon based fertilizer (which reads on the active substance), 10-20 pts. wt. edible fungus culture medium product, 10-20 pts. wt. probiotics, 10-15 pts. wt. vermiculite, 5-15 pts. wt. nitrification inhibitor, 5-15 pts. wt. fermented molasses waste, 5-15 pts. wt. ash, 5-15 pts. wt. bamboo vinegar, 3-10 pts. wt. slag, 1-10 pts. wt. goat feces and 1-10 pts. wt.  compound fertilizer, wherein the base fertilizer is prepared by mixing peanut shell charcoal, rice husk and wheat straw charcoal of bio-carbon based fertilizer; mixing sodium carboxymethyl cellulose, starch, lignocellulosic acid and zeolite powder, extruding under high temperature and high pressure conditions and injecting or pressing mold to obtain the wrapping material, mixing the fermented molasses waste, compound fertilizer, bio-carbon fertilizer, and nitrification inhibitor, granulating into 2-4 mm fertilizer particle diameter, drying  and adding the wrapping material (see English Abstract). Even though Tan does not explicitly disclose the fermented molasses having a viscosity of 500 to 5000 mPas as recited in claim 18, or 1000 to 4000 mPas as recited in claim 24; the fermented molasses having a solids content between 50% and 80% as recited in claim 20, the fermented molasses comprising less than 5% by weight of sugars relative to the total weight of dry extract as recited in claim 21, or the fermented molasses comprising less than 1% by weight of sugars relative to the total weight of dry extract as recited in claim 35, it would be inherent for the fermented molasses of Tan to exhibit the same properties because the same fermented molasses have been utilized. “Products of identical composition can not have mutually exclusive properties.” A  chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 II. Even if the teachings of Franke are not sufficient to anticipate the claims, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the fermented molasses of Tan to exhibit similar properties because similar, if not the same, fermented molasses have been utilized, hence, should behave similarly, i.e.,  have similar viscosities, solids content or sugar content.

Claim Rejections - 35 USC § 103
Claims 23 and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Tan as applied to claims 18-22, 24-26 and 35 above.
	Regarding claims 23 and 36-37, Tan teaches the features a discussed above. As discussed above, the base fertilizer comprises 20-30 pts. wt. wrapping material.  In addition, Tan teaches that the wrapping material comprises 5-10 pts. wt. starch, 5-10 pts. wt. zeolite powder, 3-8 pts. wt. lignocellulose and 2-8 pts. wt. sodium carboxymethyl cellulose (see English Abstract). Tan, however, fails to specifically disclose carboxymethylcellulose from 0.1% to 2% as recited in claim 23, from 0.1% to 1% as recited in claim 36, or from 0.1% to 0.5% as recited in claim 37.
Considering that Tan teaches a base fertilizer comprising 20-30 pts. wt. wrapping material; and the wrapping material comprises 2-8 pts. wt. sodium carboxymethyl cellulose, the base fertilizer, then, comprises 0.4 to 2.4 pts. wt. sodium carboxymethyl cellulose. Hence, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).

Claims 18-21, 24-27 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over 
Higa (US 2007/0190625).
	Regarding claims 18 and 24-27, Higa teaches a detergent made using fermentation technology (see abstract), i.e., .a soap with enhanced saponification degree is produced by adding effective microorganisms (EM) which is effective for water purification and using EM-X ceramic powder as a catalyst (see paragraph [0007]). In Example 1, Higa teaches a production method of making a solid form of soap (i.e., cake) as shown in Fig. 1 wherein a material fermented with EM like aqueous fermented molasses is added with EM-X ceramic powder and various organics and various minerals (i.e., active substances and fillers) and after saponification a solid form soap was produced (see Fig. 1; paragraphs [0025]-[0029]). It is noted that the soap product does not contain polyethylene glycol and/or microcrystalline cellulose and/or polyvinylpyrrolidone and/or starch and/or hydroxyethyl cellulose and/or gelatin. Higa, however, fails to disclose the solid form of soap prepared by a process comprising a compacting step like pressure compaction as recited in claim 18, the fermented molasses acting as a binder and/or disintegrant as recited in claim 18  and the viscosity of the molasses as recited in claims 18 and 24. 
Please note that claim 18 is a product by process claim, hence, any difference imparted by the product by process limitations would have been obvious to one having ordinary skill in the art at the time the invention was made because where the examiner has found a substantially similar product as in the applied prior art, the burden of proof is shifted to the applicant to establish that their product is patentably distinct, not the examiner to show the same process of making, see In re Brown, 173 USPQ 685 and In re Fessmann, 180 USPQ 324.
	Even though Higa does not explicitly disclose the fermented molasses acting as a binder and/or disintegrant as recited in claim 18  and the viscosity of the molasses as recited in claims 18 and 24, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the fermented molasses of Higa to exhibit similar properties because similar, if not the same, fermented molasses have been utilized, hence, should behave similarly. 
	 Regarding claim 19, Higa teaches the features as discussed above. Higa, however, fails to disclose the fermented molasses obtained by fermentation of beet molasses, cane molasses, or a mixture of beet and cane molasses.
It is noted that the limitation “fermented molasses obtained by fermentation of beet molasses, cane molasses, or a mixture of beet and cane molasses” is considered a product-by-process limitation, hence, any difference imparted by the product by process limitations would have been obvious to one having ordinary skill in the art at the time the invention was made because where the examiner has found a substantially similar product as in the applied prior art, the burden of proof is shifted to the applicant to establish that their product is patentably distinct, not the examiner to show the same process of making, see In re Brown, 173 USPQ 685 and In re Fessmann, 180 USPQ 324.
Regarding claims 20, 21 and 35, Higa teaches the features as discussed above. Higa, however, fails to disclose the fermented molasses having a solids content of between 50% and 80% as recited in claim 20; the fermented molasses comprises less than 5% by weight of sugars or less than 1% by weight of sugars relative to the total weight of dry extract as recited in claims 21 and 35, respectively. 
	Considering that Higa teaches fermented molasses, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the fermented molasses of Higa to exhibit similar properties because similar, if not the same, fermented molasses have been utilized, hence, should behave similarly and have similar solids content and similar sugar content.

Claims 22-23 and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Higa as applied to claims 18-21, 24-27 and 35 above, and further in view of Chourey et al. (US 2014/0053508), hereinafter “Chourey.”
	Higa teaches the features as discussed above. Higa, however, fails to disclose the incorporation of carboxymethylcellulose in an amount from 0.1% to 2%, or 0.1% to 1%, or 0.1% to 0.5%  to the fermented molasses in the solid composition as recited in claims 22-23 and 36-37, respectively.
	Chourey, an analogous art, teaches the incorporation of from 0.1 to 5 wt% polymer, preferably 0.5 wt% sodium carboxymethylcellulose into a soap bar (see Table 9, paragraph [0123] and paragraph [0052]). The incorporation of the carboxymethylcellulose lead to soap bars with acceptable rate of wear, mush and lower density (see paragraph [0005]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated sodium carboxymethylcellulose into the fermented molasses-containing solid soap of Higa because such incorporation would provide the solid soap with acceptable rate of wear, mush and lower density as taught by Chourey.

Response to Arguments
Applicant's arguments filed on June 24, 2022 have been fully considered but they are not persuasive.
	With respect to the obviousness rejection of claims 18-21, 24-27 and 35 based upon Higa, Applicant argues that Higa fails to teach or suggest a compressed solid composition formed  by a compaction step.
	The Examiner respectfully disagrees with the above arguments because, as stated above, claim 18 is a product-by-process claim, hence, any difference imparted by the product by process limitations would have been obvious to one having ordinary skill in the art at the time the invention was made because where the examiner has found a substantially similar product as in the applied prior art, the burden of proof is shifted to the applicant to establish that their product is patentably distinct, not the examiner to show the same process of making, see In re Brown, 173 USPQ 685 and In re Fessmann, 180 USPQ 324.  
	Applicant also argues that the experimental section of the present specification shows that the fermented molasses can act as a binder and/or disintegrant in solid compressed compositions when obtained by a process comprising a compaction step as defined in amended independent claim 18; Example 1 shows the binding effect of fermented molasses in the preparation of multi-layer tablets, and  the obtained multi-layer tablets are able to subsequently disintegrate under the action of water when compared with Comparative Example 2 (sic) of the specification. 
	The Examiner has carefully considered Example 1 and Comparative Example 1 at pages 14-18 of the specification, however, the showing is not commensurate in scope with the present independent claim 18. Please note that Example 1 is a multi-layer tablet having a first layer, an intermediate layer and a third layer, each layer comprising specific ingredients with their corresponding weight percentages, the first layer and third layer each comprising 0.5% of fermented molasses based on the first layer and third layer, respectively; and the Comparative Example 1 comprises a similar multi-layer tablet except that 2% polyethylene glycol was used as the binder in the first and third layers in place of the fermented molasses. While the Applicant has shown that the compressed solid composition comprising fermented molasses as binder and/or disintegrant is comparable with the “conventional” PEG-based compressed solid composition with respect to their mechanical properties, which indicates that the use of fermented molasses is a good alternative to the conventional chemical binders, please note that the showing is only true for a multi-layer tablet which comprises the recited ingredients with their respective proportions shown in Example 1, and not for the generic compressed solid composition for non-oral use which recited fermented molasses only, as recited in the present claim 18. In addition, Example 1 is presumably prepared by pressure compaction, however, the present claim 18 recites alternative compacting steps like palletization, granulation, nodulizing, extrusion or spray-drying and no criticality for these compacting steps have been shown. The present claim 18 also recites the viscosity of the fermented molasses but no criticality for the specific range has been shown. Finally, the present claim 18 has not been compared with the prior art like those discussed above.  
	With respect to the rejection of claims 22-23 and 36-37 under 35 U.S.C. 103 as being unpatentable over Higa as applied to claims 18-21, 24-27 and 35 above, and further in view of Chourey, Applicant argues that the combination fails to teach the claimed fermented molasses as a compressed solid composition obtained by a process including a compaction step as defined in independent claim 18. 
	The above response to Higa apply here as well.  As discussed above, Chourey, the secondary reference, was relied upon for the incorporation of from 0.1 to 5 wt% polymer, preferably 0.5 wt% sodium carboxymethylcellulose into a soap bar as disclosed in paragraphs [0123] and [0052]); and the incorporation of the carboxymethylcellulose lead to soap bars with acceptable rate of wear, mush and lower density as disclosed in paragraph [0005]. Hence, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated sodium carboxymethylcellulose into the fermented molasses-containing solid soap of Higa, e.g., in an amount of 0.5 wt%,  because such incorporation would provide the solid soap with acceptable rate of wear, mush and lower density as taught by Chourey.
	Accordingly, the above rejections are maintained. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                 /LORNA M DOUYON/                                                                                 Primary Examiner, Art Unit 1761